Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2020 and 01/25/2021 were filed after the mailing date of the 05/28/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a) (1)/102(a) (2) as being anticipated by Oh et al. (US 2016/0240923, hereby referred as Oh).
Regarding claim 1, 
Oh discloses;
An antenna module comprising (figures 10-11): 

a lens (lens 1015, 1020, 1025), 
wherein the antenna includes a first antenna array (antenna array 1) that radiates a radio wave deflected at a predetermined first angle from a vertical plane of the antenna (beam patterns 1030a, see paragraph [0082]), and 
wherein the lens is spaced apart from the antenna by a predetermined first distance (see figure 10 for a distance between the lens and the antenna array) and changes a phase of the radio wave radiated from the antenna (paragraph [0086], the lens has a given phase profile. Furthermore, see figure 10, beam pattern radiated from the antenna 1030a, 1031a, 1032a and the beam pattern 1030b, 1031b, 1032b from the lens which are different than the first beam pattern).  

Regarding claim 2, 
Oh discloses;
Wherein the first angle is determined based on the first distance or a width of the first antenna array (figure 10, the angle based on the distance or width of the first antenna array 1).  

Regarding claim 3, 
Oh discloses (figures 10-11);
Wherein the antenna further includes a second antenna array (second antenna array 3) spaced apart from the first antenna array (first antenna array 1) by a 

Regarding claim 4, 
Oh discloses (figures 10-11);
Wherein the first angle is determined based on the first distance (figure 10, a distance between the lens and the antenna array), a width of the first antenna array (width of antenna array 1), or the second distance (a distance between first antenna array 1 and second antenna array 2).  

Regarding claim 5, 
Oh discloses (figures 10-11);
Wherein the lens is a planar lens and formed integrally to cover an upper surface of the antenna (figure 10, lens 1015, 1020, 1025 is a planar lens and covers at least one surface of the antenna array 1, 2, 3).  

Regarding claim 6, 
Oh discloses (figures 10-11);
Wherein a central axis of a radio wave phase of the antenna is determined based on a central axis of the first antenna array and a central axis of the second antenna array (central axis of a radio wave phase of the antenna is determined based on a central axis of the first antenna array 1 and a central axis of the second antenna array 

Regarding claim 7, 
Oh discloses (figures 10-11);
Wherein a central axis of radio wave intensity of the first antenna array and a central axis of radio wave intensity of the second antenna array are deflected by the first angle from the vertical plane of the antenna (figure 10, central axis of antenna array 1,2,3 and the antenna arrays are capable of beam steering, see paragraph [0081]).  

Regarding claim 8, 
Oh discloses;
A base station comprising an antenna module, the antenna module comprising (the antenna module of figures 10-11): 
an antenna including at least one antenna array disposed therein (antenna arrays 1, 2 and 3); and 
a lens (lens 1015, 1020, 1025), 
wherein the antenna includes a first antenna array (antenna array 1) that radiates a radio wave deflected at a predetermined first angle from a vertical plane of the antenna (beam patterns 1030a, see paragraph [0082]), and 
wherein the lens is spaced apart from the antenna by a predetermined first distance (see figure 10 for a distance between the lens and the antenna array) and changes a phase of the radio wave radiated from the antenna (paragraph [0086], the 

Regarding claim 9, 
Oh discloses;
Wherein the first angle is determined based on the first distance or a width of the first antenna array (figure 10, the angle based on the distance or width of the first antenna array 1).  

Regarding claim 10, 
Oh discloses (figures 10-11);
Wherein the antenna further includes a second antenna array (second antenna array 3) spaced apart from the first antenna array (first antenna array 1) by a predetermined second distance, and wherein the second antenna array radiates a radio wave deflected at the first angle from the vertical plane of the antenna (beam patterns 1032a, see paragraph [0082]).  

Regarding claim 11, 
Oh discloses (figures 10-11);
Wherein the first angle is determined based on the first distance (figure 10, a distance between the lens and the antenna array), a width of the first antenna array 

Regarding claim 12, 
Oh discloses (figures 10-11);
Wherein the lens is a planar lens and formed integrally to cover an upper surface of the antenna (figure 10, lens 1015, 1020, 1025 is a planar lens and covers at least one surface of the antenna array 1, 2, 3).  

Regarding claim 13, 
Oh discloses (figures 10-11);
Wherein a central axis of a radio wave phase of the antenna is determined based on a central axis of the first antenna array and a central axis of the second antenna array (central axis of a radio wave phase of the antenna is determined based on a central axis of the first antenna array 1 and a central axis of the second antenna array 3), and wherein a central axis of the lens coincides with the central axis of the radio wave phase of the antenna (central axis of lens 1015, 1020, 1025).  

Regarding claim 14, 
Oh discloses (figures 10-11);
Wherein a central axis of radio wave intensity of the first antenna array and a central axis of radio wave intensity of the second antenna array are deflected by the first .   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oh et al. US 2015/0200452, Binzer et al. US 2010/0271278, Yonak et al. US 2008/0272955 discloses an antenna module comprising: an antenna including at least one antenna array disposed therein; and a lens, wherein the antenna includes a first antenna array that radiates a radio wave deflected at a predetermined first angle from a vertical plane of the antenna, and wherein the lens is spaced apart from the antenna by a predetermined first distance.  
Chen et al. US 3835469 discloses an antenna module comprising: an antenna including at least one antenna array disposed therein; and a plurality of lenses, wherein the antenna includes a first antenna array that radiates a radio wave deflected at a predetermined first angle from a vertical plane of the antenna, and wherein the lenses are spaced apart from the antenna by a predetermined first distance.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AWAT M SALIH/Primary Examiner, Art Unit 2845